453 F.2d 1376
John R. PETERSON, Petitioner-Appellant,v.Louie L. WAINWRIGHT Director, Division of Corrections,Florida, Respondent-Appellee.
No. 71-1680 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 7, 1972.

Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
The basis of appellant's habeas corpus petition was his contention that the state denied him his right to conduct his own defense.  The record shows, however, that appellant withdrew his request to appear pro se.  He made a clear and knowing election to be represented by counsel at trial.


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I